 



Exhibit 10.33
GENCORP INC.
1999 EQUITY AND PERFORMANCE INCENTIVE PLAN
Restricted Stock Agreement
          WHEREAS,                                         (the “Grantee”) is an
employee of GenCorp Inc. (the “Company”) or a subsidiary of the Company (a
“Subsidiary”); and
          WHEREAS, the execution of a restricted stock agreement in the form
hereof (the “Agreement”) has been authorized by a resolution of the Organization
& Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of the Company, or if applicable, by the Board duly adopted on
                    .
          NOW, THEREFORE, pursuant to the Company’s 1999 Equity and Performance
Incentive Plan (the “Plan”), the Company grants to the Grantee, as of
                    (the “Date of Grant”), (                    )shares of the
Company’s common stock, par value $0.10 per share (the “Stock”), subject to the
terms and conditions of the Plan and the following terms, conditions,
limitations and restrictions:
     1. Issuance of Stock. The Stock covered by this Agreement shall be fully
paid and nonassessable and shall be represented by certificates registered in
the name of the Grantee bearing a legend referring to the restrictions
hereinafter set forth.
     2. Restrictions on Transfer of Stock. The Stock subject to this Agreement
may not be transferred, sold, pledged, exchanged, assigned or otherwise
encumbered or disposed of by the Grantee, except to the Company, unless and
until it has become vested and nonforfeitable in accordance with Section 3
hereof; provided, however, that the Grantee’s interest in the Stock covered by
this Agreement may be transferred at any time by will or the laws of descent and
distribution. Any purported transfer, encumbrance or other disposition of the
Stock covered by this Agreement that is in violation of this Section 2 will be
null and void, and the other party to any such purported transaction shall not
obtain any rights to or interest in the Stock covered by this Agreement. When
and as permitted by the Plan, the Company may waive the restrictions set forth
in this Section 2 with respect to all or any portion of the Stock covered by
this Agreement.
     3. Vesting of Stock. (a) Provided that the Grantee has remained in the
continuous employ of the Company or a Subsidiary until the relevant date or
dates of vesting set forth on Schedule A attached hereto, the Stock covered by
this Agreement shall become vested and nonforfeitable in accordance with, and
subject to, the conditions set forth below:
               (i) Subject to the provisions of Section 3(a)(iii) hereof, if a
performance goal set forth on Schedule A is achieved, as determined by the
Committee, the number of shares of Stock allocated to such performance goal in
accordance with Schedule A shall become vested and no longer subject to
forfeiture on the relevant date specified on Schedule A with respect to such
performance goal;
               (ii) Subject to the provisions of Section 3(a)(iii) hereof, if a
performance goal set forth on Schedule A is not achieved, as determined by the
Committee, the number of shares of Stock allocated to such performance goal in
accordance with Schedule A shall be irrevocably and forever forfeited with
respect to such performance goal; and
               (iii) If the meeting at which the Committee determines
achievement of any performance goal occurs after the relevant date specified on
Schedule A with respect to such performance goal, vesting or forfeiture of such
Stock attributable to such performance goal shall be deemed to occur on the date
of such meeting.
          (b) For the purposes of this Agreement, the continuous employment of
the Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or a Subsidiary, by reason of (A) the transfer of the
Grantee’s employment among the Company and its Subsidiaries or (B) an approved
leave of absence.
          (c) Notwithstanding the provisions of Section 3(a) hereof, all of the
Stock covered by this Agreement shall become immediately vested and
nonforfeitable upon the occurrence of a change in control of the Company that
occurs while the

 



--------------------------------------------------------------------------------



 



Grantee is an employee of the Company or a Subsidiary. For the purposes of this
Agreement, the term “change in control” shall have the meaning given such term
under the Plan as in effect on the Date of Grant.
     4. Forfeiture of Stock. Any of the Stock covered by this Agreement that has
not become vested and nonforfeitable in accordance with Section 3 hereof shall
be forfeited unless the Committee determines to provide otherwise. In the event
of a forfeiture, the certificates representing all of the Stock covered by this
Agreement that has not become vested and nonforfeitable in accordance with
Section 3 hereof shall be cancelled.
     5. Dividend, Voting and Other Rights. The Grantee shall have all of the
rights of a shareholder with respect to the Stock covered by this Agreement that
has not been forfeited, including the right to vote such Stock and receive any
dividends that may be paid thereon. Any additional stock that the Grantee may
become entitled to receive pursuant to a share dividend or a merger or
reorganization in which the Company is the surviving Company or any other change
in the capital structure of the Company shall be subject to the same
restrictions as the Stock covered by this Agreement.
     6. Retention of Share Certificates by Company. The certificates
representing the Stock covered by this Agreement shall be held in custody by the
Company until such shares have become vested in accordance with Section 3
hereof.
     7. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any restricted or unrestricted Stock pursuant to this
Agreement if the issuance thereof would result in a violation of any such law.
     8. Adjustments. The Committee shall make any adjustments in the number or
kind of shares of stock or other securities covered by this Agreement that the
Committee may determine to be equitably required to prevent any dilution or
enlargement of the Grantee’s rights under this Agreement that would result from
any (a) stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, (b) merger, consolidation,
spin-off, spin-out, split-off, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) other corporate transaction or event having an
effect similar to any of the foregoing.
     9. Withholding Taxes.
          (a) Upon the vesting of any portion of the Stock, the Grantee shall be
required to pay to the Company any applicable Federal, state, local or foreign
withholding tax due as a result of such vesting. The Company’s obligation to
deliver the Stock shall be subject to such payment. The Company and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct
from any payment of any kind otherwise due to the Grantee any Federal, state,
local or foreign withholding taxes due with respect to such vesting.
          (b) Subject to (i) the Committee’s right to disapprove any such
election and require the Grantee to pay the required withholding tax in cash,
(ii) any Company policies, and (iii) applicable laws, the Grantee shall have the
right to elect to pay the required withholding tax in shares of Stock to be
received upon vesting. Shares of Stock used to pay any required withholding tax
shall be valued at the same time and in the same manner that vested shares of
Stock are valued for purposes of determining the required withholding taxes.
     10. Employment Rights. The Plan and this Agreement shall not confer upon
the Grantee any right with respect to the continuance of employment with the
Company or any Subsidiary and shall not interfere in any way with any right that
the Company or any Subsidiary would otherwise have to terminate the employment
or other service of the Grantee at any time.
     11. Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement shall not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
     12. Agreement Subject to the Plan. The Stock covered by this Agreement and
all of the terms and conditions hereof are subject to all of the terms and
conditions of the Plan. In the event of any inconsistency between this Agreement
and the Plan, the terms of the Plan shall govern.

2



--------------------------------------------------------------------------------



 



     13. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Grantee under this Agreement without the Grantee’s consent.
     14. Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.
     15. Governing Law. This Agreement will be construed and governed in
accordance with the laws of the State of Ohio without regard to its conflict of
laws principles.
     16. Certain Defined Terms. All capitalized terms used herein that are
defined in the Plan shall have all the same meanings herein as set forth therein
unless specifically defined in this Agreement.
     This Agreement is effective as of the                     day of
                    .

                  GENCORP INC.    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
           

     The undersigned Grantee hereby acknowledges receipt of an executed original
of this Restricted Stock Agreement and accepts the right to receive the Stock
subject to the terms and conditions of the Plan and the terms and conditions set
forth in this Agreement.

         
 
       
 
  Name:    
 
       

3